Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 November 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My Dear Marquis
                            Head Quarters 6th Nov 1780.
                        
                        As you are in a fixed Camp, you can make your trial & punishment as summary as need be— and where the
                            latter can be inflicted legally it is to be preferred—I therefore advise you, to Order a Court Martial to be convened
                            immediately for the trial of the Culprits— and if they are condemnedto have one or two of the
                            greatest offenders immediately executed.
                        The measures you are about to pursue to stop this licentious spirit, I much approve & wish you to carry
                            them into execution— I shall put something in Orders to day respecting passes &c. I am very sincerely Yr Affectionate
                            Servt,
                        
                            Go. Washington
                        
                    